DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/22 has been entered.
Claims 9-16 have been cancelled.  Claims 1-8, 17-20 are pending.  Claim 1 has been amended.  Claims 1-8, 17-20 are examined herein.
Applicant’s amendments to the claims have rendered the 102 rejection of the last Office Action moot, therefore hereby withdrawn.  The following new rejection will now apply.
	
Claim Objections
Claim 7 is objected to because of the following informalities: There is an unnecessary comma after “Neisseria spp.,”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-7 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of copending Application No. 17/363,682.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of disinfecting Candida auris by treating a surface with protocatechuic acid.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1 and 7 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,498,413; claims 1-11 of U.S. Patent No. 9,925,152; claims 1-16 of U.S. Patent No. 10,004,706; claims 1-14 of U.S. Patent No. 10,016,380; claims 19-22 of U.S. Patent No. 10,143,670; claims 1-12 of U.S. Patent No. 10,265,285; claims 1-21 of U.S. Patent No. 10,292,946; claims 1-27 of U.S. Patent No. 10,398,664; claims 11-20 of U.S. Patent No. 10,426,747; claims 1-12 of U.S. Patent No. 10,772,860; and claims 14-16 of U.S. Patent No. 11,103,471.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of disinfecting the claimed microbial persister cells, such as P. aeruginosa, by contacting the cell with protocatechuic acid.

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection(s) be held in abeyance until allowable subject matter is identified.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent Application 2017/0216233 A1, of record) in view of Wood et al. (“Bacterial Persister Cell Formation and Dormancy,” Applied and Environmental Microbiology, 2013, vol. 79, 23, 7116-7121, of record).
The instant claims are directed to a method of destroying, inactivating, or inhibiting persister cells on a surface by contacting dormant microbial persister cells that are anti-microbial tolerant, non-growing, and non-dividing with a composition comprising protocatechuic acid crystals.  
Johnson teaches antimicrobial compositions and methods of sanitizing or sterilizing solid surfaces, porous or semi-porous or cloth like surfaces, such as materials, cloths, bandages, and biofilms (abstract and paragraphs 0001-0003).  The surfaces can be in the health care setting, sports setting, or even food preparation settings or any setting where sterile surfaces are required.  Some examples include operating tables, benches, equipment, patient beds, surgical equipment, wound dressings, bedding, vascular implants, bandages, and biofilms (paragraphs 0117-0119, 0123, 0151).
In a preferred embodiment, a solution of 30% protocatechuic acid (PCA) in 70% isopropyl alcohol was sprayed on a surface to kill methicillin resistant Staphylococcus aureus and Pseudomonas aeruginosa (paragraph 0034).  PCA crystals are taught (paragraphs 0036, 0124).  Essential oils can be used to enhance the absorption of the PCA into the skin (paragraphs 0040, 0119).  The composition can be delivered via a wipe, cream, foam, spray, powder, liquid, and the like (paragraph 0094).  Bathroom fixtures and light switches, medical devices, patient care items, and the like are identified as various high-touch surfaces in need for antimicrobial compositions that reduce microbial contamination (paragraph 0012).  
Examples 7-8 shows PCA’s effect on Pseudomonas aeruginosa (ATCC) and Staphylococcus aureus (MRSA) biofilms.  Claim 11 recites a method of killing Pseudomonas MRSA biofilms by spraying a solution of 20-30% PCA in 70% isopropyl alcohol on a surface containing a biofilm.
Finally, Johnson teaches that among the 12 serious antibiotic-resistant threats identified in the CDC report, which includes multi-drug resistant Pseudomonas aeruginosa, methicillin-resistant Staphylococcus aureus (MRSA) is the most frequently identified antimicrobial drug-resistant pathogen in U.S. hospitals.  MRSA was one of the first pathogens to develop resistance.  Additionally, half of a Staphylococcus aureus infections in the U.S. are resistant to penicillin, methicillin, tetracycline, and erythromycin.  Additionally, community-acquired MRSA has now emerged as an epidemic that is responsible for rapidly progressive, fatal diseases (paragraph 0006).
However, Johnson et al. fail to disclose persister cells derived from Pseudomonas aeruginosa or Staphylococcus aureus.  
Wood et al. teach that persister cells are dormant bacterial cells that have become tolerant to antibiotics, and usually comprise about 1% in the stationary state and in biofilms.  Therefore, persister cells comprise a subpopulation of bacteria that become highly tolerant to antibiotics and reach this state without undergoing genetic change.  Based on decades old research, persisters are thought to be less sensitive to antibiotics because the cells are not undergoing cellular activities that antibiotics can corrupt, which results in tolerance (i.e., no growth and slow death).  In contrast, resistance mechanisms arise from genetic changes that block antibiotic activity, which results in resistance; i.e., cells grow in the presence of antibiotics when they are resistant, whereas persister cells do not grow and are dormant.  Also, this antibiotic tolerance occurs in the biofilms of members of many different genera, including Pseudomonas aeruginosa or Staphylococcus aureus (abstract and page 7116).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have contacted a persister cell derived from Pseudomonas aeruginosa or Staphylococcus aureus, as taught by Wood et al., with protocatechuic acid crystals in the method of sanitizing or sterilizing surfaces, as taught by Johnson et al.
A person of ordinary skill in the art would have been motivated to contact a persister cell derived from Pseudomonas aeruginosa or Staphylococcus aureus with PCA because Johnson et al. teach methods of sanitizing or sterilizing biofilms infected with Pseudomonas aeruginosa or Staphylococcus aureus by applying PCA, in general.  Since Wood et al. teaches that persister cells can develop in Pseudomonas aeruginosa or Staphylococcus aureus biofilms, this would qualify as a subpopulation of the bacteria that have become highly tolerant to antibiotics.  Therefore, it would be obvious to one of ordinary skill in the art to also contact PCA to these persister cells with a reasonable expectation of sanitizing or sterilizing these biofilms.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627